Citation Nr: 0718503	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  02-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for interstitial lung 
disease due to exposure to herbicide agents (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The RO, in part, denied service connection for 
interstitial lung disease (claimed as interstitial pneumonia) 
allegedly due to exposure to Agent Orange.

The Board remanded this case to the RO in October 2003 for 
further development and consideration.  In remanding the 
case, the Board also indicated the veteran apparently wanted 
to file an additional claim for service connection for 
sterility, which he also attributed to exposure to Agent 
Orange.  So the Board referred this additional claim to the 
RO since the Board did not have jurisdiction to consider it 
in the first instance.  See 38 C.F.R. § 20.200 (2006).  It 
does not, however, appear the RO has developed or considered 
this additional claim.  So it is again referred to the RO for 
development and consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  It is just as likely as not the veteran has interstitial 
lung disease as a result of exposure to Agent Orange in the 
Republic of Vietnam.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the veteran's 
interstitial lung disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Board is granting the veteran's claim for interstitial 
lung disease, so any concerns about whether there has been 
compliance with the notice and duty to assist provisions of 
the VCAA are inconsequential.  Cf. Wensch v. Principi, 15 Vet 
App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of 
VA not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  This is akin to the situation 
here inasmuch as the mere fact that the Board is granting the 
claim, in full, necessarily means no further notification or 
development of the claim is needed since the requested 
benefit is being granted, regardless.


Law and Analysis

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic conditions, per se, such as sarcoidosis, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  
Agent Orange, and more specifically the dioxin in it, is 
considered an herbicide agent.

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003).  The United States Court of Appeals 
for the Federal Circuit has held, however, that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), then the veteran prevails.  Conversely, 
if the preponderance of the evidence is unfavorable, then 
service connection must be denied.  See 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany 
v. Brown, 9 Vet App. 518, 519 (1996); See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 
148-49 (2001) ("[T]he VCAA simply restated what existed in 
section 5107 regarding the benefit-of-the-doubt doctrine" and 
does not mandate a discussion of all lay evidence of record.)

Through hearing testimony and other correspondence, the 
veteran has contended that he was exposed to Agent Orange 
while serving in Vietnam, resulting in his current lung 
disease.

As the Board already acknowledged when remanding this case in 
October 2003, the veteran served in Vietnam during the 
Vietnam era, so his exposure to toxic herbicides, including 
Agent Orange, is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  
There also is medical evidence confirming he currently has 
bilateral interstitial lung disease.  So two of the three 
Hickson requirements for granting service connection have 
been satisfied; the only remaining requirement is medical 
nexus evidence linking his current diagnosis of bilateral 
interstitial lung disease to the presumed Agent Orange 
exposure in service.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Interstitial lung disease is not one of the conditions the 
Secretary of VA has determined is presumptively service 
connected, so there still needs to be this medical nexus 
evidence etiologically linking this condition to the presumed 
Agent Orange exposure in service.  A brief review of the 
veteran's pertinent medical and other history is helpful in 
making this important determination.

The veteran's service medical records show he was placed on a 
physical profile in May 1969 after being diagnosed with 
hyperkeratosis on his palms and soles, since birth.  He was 
prescribed topical treatments and used occlusive dressings to 
treat this condition.  Notes from June 1969 also show 
treatment of this skin condition.  There is no indication he 
suffered from a lung condition during service.  However, as 
indicated, exposure to Agent Orange is conceded so a 
successful claim is not predicated on evidence of a lung 
condition during service.  His military service ended in 
October 1969.

Medical records concerning the veteran's evaluation and 
treatment since service include the report of a VA 
examination in June 1974.  He listed his occupation as a 
brick mason.  Chest x-rays were negative, and there was no 
other indication of a lung abnormality.  That examination was 
given in conjunction with his claim for service connection 
for a skin condition, and he was diagnosed with 
hyperkeratosis of the palmar surface of the hands and plantar 
surface of the feet.

In February 1988, the veteran was provided a physical 
examination that included no findings of lung abnormalities.  
VA records through 2001 indicate ongoing complaints and 
treatment for his hyperkeratosis.



Private medical records include a February 2001 x-ray report 
that noted persistent interstitial basilar predominant 
density.  The veteran's clinical history of sarcoidosis was 
noted, but his differential diagnosis also included 
idiopathic pulmonary fibrotic interstitial processes.  A 
computerized tomography (CT) scan of his chest that same 
month showed pulmonary interstitial fibrosis and emphysema.  
An enlarged heart and mild pulmonary artery hypertension were 
also noted.  While no definitive evidence of sarcoidosis was 
seen, the examiner did not rule out the possibility in his 
report.  Contemporaneous spirometry studies showed moderately 
restricted air flow, decreased lung volumes and decreased 
diffusion capacity.

Private records from March 2001 describe a right 
thoracoscopic lung biopsy procedure involving the right upper 
and middle lobes.  The veteran's right lower lobe appeared 
"end stage" and was not biopsied.  His lung was described as 
thick and beefy, with poor compliance.  Based upon the 
findings of this procedure, he was diagnosed with bilateral 
interstitial lung disease.  Biopsy findings noted 
interstitial pneumonitis with fibrosis.  A private 
consultation report from this same month also shows a 
diagnosis of interstitial pulmonary fibrosis with "shotty" 
mediastinal nodes.  In addition, he was found to have a 
restrictive pulmonary pattern and progressive dyspnea on 
exertion with decreased exercise tolerance.  His remote 
history of tobacco use and Agent Orange exposure were also 
noted.  A private note from April 2001 addresses his biopsy 
recovery and notes his history of 8 pack years of smoking, 
but also mentioning that he had quit 20 years prior.  
His history of Agent Orange exposure was noted, as well.

A May 2001 CT scan report indicates findings consistent with 
interstitial pulmonary fibrosis and emphysema.  Early areas 
of "honeycombing" were also observed, but the findings were 
considered non-specific.

VA outpatient records from November 2001 incorporate these 
private findings and indicate the veteran has fibrotic lung 
disease, of unclear etiology.  He was treating this condition 
with numerous medications and steroids.  VA outpatient notes 
from December 2001 show a history of chemical burns on his 
lungs.  A note from March 2002 indicates he had quit smoking 
7 years earlier.

Social Security Administration (SSA) records from June 2001 
note the veteran's occupational history working as a 
bricklayer and with a road building crew.  These records show 
diagnoses of chronic pulmonary insufficiency and emphysema.

A letter from C.B., received in March 2004, discusses the 
veteran's history of lung problems and Agent Orange exposure.  
This letter also addressed his then current oxygen use and 
poor prognosis.  C.B. is competent to provide evidence of his 
lay observations.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997) (lay persons are competent to provide evidence of 
observable events).

In correspondence received in June 2006, the veteran stated 
that he had been hospitalized in August and September 2005 
for his lung disability.

Concerning the determinative issue of the cause of the lung 
disability, a letter from a private physician, T.M, M.D., 
received in October 2002, reported that another treating 
physician, J.J., M.D., "felt like there may have been some 
correlation between the exposure [to herbicide] and pulmonary 
fibrosis."  Dr. M agreed there was no way to rule out 
possible contribution of herbicide exposure to the veteran's 
current pulmonary fibrosis.  He then stated there obviously 
could be some correlation between the two.

The Board's October 2003 remand indicated these medical 
opinions, while suggestive of a correlation between the 
presumed Agent Orange exposure in Vietnam and the subsequent 
development of the interstitial lung disease, 
were nevertheless too equivocal to support granting service 
connection.  See, e.g., Winsett v. West, 11 Vet. App. 420, 
424 (1998) (A doctor's opinion phrased in equivocal terms 
tantamount to the condition "may or may not" be related to 
service is an insufficient basis for an award of service 
connection.)  So the Board requested further clarification of 
whether this is indeed the case.



In April 2004, on remand, the veteran underwent a VA 
examination to ascertain the etiology of his lung condition.  
His claims file was reviewed and pertinent military and 
medical history discussed.  After examining him and reviewing 
recent clinical testing reports, the examiner indicated the 
veteran had sarcoidosis with pulmonary fibrosis.  He noted 
the veteran was taking 2 to 5 liters of oxygen per minute, 
according to activity.  After noting the existence of 
hyperkeratosis in service, which the examiner believed could 
have been related to a skin disease with sarcoidosis, he 
indicated the veteran's eye and heart problems, along with 
his ethnicity, seems to make possible an etiology in service 
for his current condition.  This examiner said that 
"[w]hether this skin disease in service was actually the 
earliest indication of sarcoidosis ..., it is impossible to 
prove, but certainly it could be."  The veteran was diagnosed 
with severe restrictive lung disease, chronic renal failure, 
anemia, and tachycardia of unknown etiology.

A letter from private physician T.H., M.D., also submitted on 
remand, states the veteran has a severe and totally disabling 
idiopathic pulmonary fibrosis diagnosis.  Dr. H. said he was 
aware of no relationship between Agent Orange and 
pulmonary fibrosis, but would be interested in seeing 
literature regarding the two.

A March 2005 letter from the veteran's treating physician, 
Dr. J., obtained on remand as well, reports his history of 
Agent Orange exposure.  Dr. J. concluded there could be some 
potential correlation between the veteran's current disease 
process and herbicide exposure.  He admitted he had no actual 
proof of this, but pointed out that exposure history to any 
potential toxins could cause the veteran's current condition.

So even after remanding this case, there continues to be some 
general disagreement regarding the etiology of the veteran's 
claimed lung condition.  Some VA and private medical evidence 
indicates a correlation between his herbicide exposure in 
Vietnam and current lung condition, but the April 2004 
private opinion of Dr. H. indicates current medical 
literature does not support such a finding.



In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Here, there are legitimate reasons for accepting the October 
2002 and March 2005 favorable private opinions, along with 
the April 2004 VA examiner's supporting opinion, over the 
April 2004 private opinion to the contrary.  The April 2004 
VA examiner is a physician who, on the basis of a detailed 
physical examination including x-ray evidence and other 
clinical studies, as well as a review of the veteran's claims 
file, determined his lung condition is just as likely as not 
attributable to his herbicide exposure in Vietnam.  This 
physician's comprehensive review of the claims file is of 
greatest contribution to the probative value of this opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(discussing access of examining physician to the veteran's 
claims file as key factor in evaluating the probative value 
of a medical opinion).  The private letters from Dr. M in 
October 2002 and from Dr. J. in March 2005 also tend to 
support the notion there are specific facts, such as the 
veteran's hyperkeratosis during service, which suggest a 
relationship with his current lung condition and military 
service could exist.

While, admittedly, some cautionary language is used in all 
three of these opinions, the Board finds that these opinions 
weigh in the veteran's favor nonetheless and suggest with 
sufficient certainty a link between his current lung 
condition and his herbicide exposure in Vietnam.  See Lee v. 
Brown, 10 Vet. App. 336, 339 (1997) ("an etiological opinion 
must be viewed in its full context and not characterized 
solely by the medical professional's choice of words").



In contrast, the April 2004 opinion by private physician Dr. 
H. did not indicate a review of the claims file and simply 
addressed the fact that medical literature does not support a 
relationship between herbicide exposure and pulmonary 
fibrosis.  But this doctor left open the possibility that 
such a cause-and-effect relationship may indeed exists, as 
evidenced by his willingness to accept the medical literature 
he mentioned ultimately may be proven wrong.

Given the basis of the favorable private and VA examiner's 
opinions in both the record and in their objective clinical 
evaluation, these opinions should be afforded greater 
probative weight.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Thus, the evidence as a 
whole is at least in relative equipoise regarding the 
relationship of the veteran's interstitial pulmonary fibrosis 
to his military service, and in particular to his presumed 
exposure to Agent Orange in Vietnam.  So resolving all 
reasonable doubt in his favor means it is just as likely as 
not this purported relationship is established, so his claim 
must be granted.  38 C.F.R. § 3.102.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for interstitial lung disease is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


